169 S.W.3d 558 (2005)
Peggy PURCELL, Appellant,
v.
JEROME L. HOWE, INC., Respondent.
No. ED 85585.
Missouri Court of Appeals, Eastern District, Division Three.
August 23, 2005.
Kristin Whittle Parke, St. Louis, MO, for appellant.
Thomas O. McCarthy, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, C.J., LAWRENCE E. MOONEY, J., BOOKER T. SHAW, J.


*559 ORDER

PER CURIAM.
Peggy Purcell appeals from the trial court's judgment dismissing her petition against Jerome L. Howe, Inc. alleging employment discrimination under the Missouri Human Rights Act for lack of subject matter jurisdiction.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. No error of law appears. No precedential or jurisprudential purposes would be served by an opinion restating the detailed facts and the principles of law. The parties have been furnished with a memorandum for their purposes only explaining the reasons for this order affirming the judgment pursuant to Rule 84.16(b).